Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 1 of 15




                         Exhibit 6
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 2 of 15




                                            Response to HCDE - 03599
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 3 of 15




                                            Response to HCDE - 03600
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 4 of 15




                                            Response to HCDE - 03601
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 5 of 15




                                            Response to HCDE - 03602
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 6 of 15




                                            Response to HCDE - 03603
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 7 of 15




                                            Response to HCDE - 03604
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 8 of 15




                                            Response to HCDE - 03605
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 9 of 15




                                            Response to HCDE - 03606
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 10 of 15




                                             Response to HCDE - 03607
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 11 of 15




                                             Response to HCDE - 03608
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 12 of 15




                                             Response to HCDE - 03609
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 13 of 15




                                             Response to HCDE - 03610
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 14 of 15




                                             Response to HCDE - 03611
Case 4:20-cv-00672 Document 41-7 Filed on 06/14/21 in TXSD Page 15 of 15




                                             Response to HCDE - 03612
